Case 1:20-cv-00036-CMH-TCB Document1 Filed 01/13/20 Page 1 of 5 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

ALEXANDRIA DIVISION

 

BOARD OF TRUSTEES OF THE
HEALTH AND WELFARE TRUST
FUND FOR THE INTERNATIONAL
UNION OF OPERATING ENGINEERS
LOCAL 99 AND 99A

3615 North Point Boulevard, Suite C
Baltimore, Maryland 21222

Plaintiff,
v. Case No. :
CAO DAC CORPORATION
500 Giles Place
Sterling, VA 20164,
Defendant.

 

 

COMPLAINT FOR VIOLATION OF THE
LABOR-MANAGEMENT RELATIONS ACT
AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT

Board of Trustees of the Health and Welfare Trust Fund for the International Union of
Operating Engineers, Local 99 and 99A (“Fund”), by counsel, for its cause of action against
defendant, states as follows:

1. This Court has jurisdiction over this action pursuant to Section 301 of the Labor
Management Relations Act, 29 U.S.C, $185, and Sections 502(a)(3), 502(d)(1), 502 (e)(1), and
514 of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.§81 132(a)(3),

1132(d)(1), 1132 (e)(1) and 1145. This action is to recover liquidated damages, interest,
Case 1:20-cv-00036-CMH-TCB Document1 Filed 01/13/20 Page 2 of 5 PagelD# 2

litigation costs and attorneys’ fees owed by the defendant as a consequence of the defendant’s
failure to make timely contributions to the Fund.

2. Venue is appropriate under 29 U.S.C. §§ 302(d) and 1132(e)(2).

3. Plaintiff Board of Trustees of the Health & Welfare Trust Fund for the International
Union of Operating Engineers, Local 99 and 99A sponsors a Health and Welfare Plan (the
“Plan”), a jointly-administered employee benefits plan which provides health and welfare
benefits for employees represented by the International Union of Operating Engineers Local 99
and Local 99A Union (“Union”) and their dependents. The Plan provides health and welfare
benefits for employees employed by participating employers pursuant to collective bargaining
agreements between the employers and the Union.

4. Defendant CAO DAC Corporation ("Defendant") is a corporation engaged in
providing services as a contractor at various government facilities. Defendant maintains its
principal office at 500 Giles Place, Sterling, Virginia 20164. Defendant is an "employer" within
the meaning of 29 U.S.C. §152(2) and is an "employer" within the meaning of Section 3(5) of
ERISA, 29 U.S.C. 1002(5).

5. A number of the employees of Defendant were or are participants in and beneficiaries
of the Plan. The Plan is established pursuant to a Trust Agreement in accordance with Section
302 of the Labor-Management Relations Act, as amended, 29 U.S.C. §186. The Fund’s principal
address is 3615 North Point Boulevard, Suite C, Baltimore, Maryland 21222.

COUNT 1 —~LABOR MANAGEMENT RELATIONS ACT

6. Defendant and the Union are signatories to a collective bargaining agreement

(“Agreement”) effective by its terms from October 1, 2017 to September 30, 2020. A copy of the

Agreement is attached hereto and incorporated by reference as Exhibit 1 and made a part hereof.
Case 1:20-cv-00036-CMH-TCB Document1 Filed 01/13/20 Page 3 of 5 PagelD# 3

The Agreement covers employees of the Defendant who work at the Coast Guard Facility, 2701
Martin Luther King Jr. Avenue, SE, in Washington, DC.

7. Pursuant to Article 5, Section 5.1 of the Agreement, Defendant was obligated to file
regular contribution reports and to make timely payments to the Fund for contributions for health
& welfare benefits on behalf of the employees in the collective bargaining unit represented by
the Union and their covered dependents. Asa participating Employer in the Plan, Defendant is
also responsible for interest on all late payments, and a failure to make timely and full
contributions may also result in the imposition of charges including attorneys’ fees, costs,
liquidated damages and interest. See Section 5.03 of the Health and Welfare Plan and Trust,
effective January 1, 2007, as amended, attached hereto and incorporated by reference as Exhibit
2,

8. Defendant has failed to make a timely, monthly contributions to the Plan for the
month of October 2019 in the estimated amount of $22,674.00. A copy of the Fund's invoice to
Defendant is attached as Exhibit 3. Defendant is also delinquent with regard to interest due on
the unpaid contributions in an amount to be determined. In addition, the Fund is entitled to
recover audit fees, counsel fees and litigation costs of this action.

WHEREFORE, the Fund requests that this Court:

(a) Order Defendant to comply with the terms of the collective bargaining agreement by
submitting the regular reports and make the payments of contributions to the Fund as required by
the terms of the collective bargaining agreement;

(b) Order Defendant to provide all necessary books and records to the Fund's auditor so

that a full and complete audit may be performed;
Case 1:20-cv-00036-CMH-TCB Document1 Filed 01/13/20 Page 4 of 5 PagelD# 4

(c) Order the entry of judgment in favor of the Fund and against Defendant in an amount
not less than $22,674.00, plus the full amount of any additional contributions, liquidated
damages and interested determined to be owed;

(d) Order Defendant to pay to the Fund the costs incurred by the Fund in prosecuting this
suit, including the costs of an audit, reasonable attorneys' fees and litigation costs; and

(e) Grant such other and further relief as the Court shall deem just and proper.

COUNT 2 - ERISA

9. Plaintiff readopts, realleges and reincorporates the allegations contained in paragraphs
1 through 8 herein by reference.

10. Section 502(g) of ERISA, 29 U.S.C. §1 132(g)(2), provides that in any action
instituted by or on behalf of a multi-employer plan to enforce the payment of delinquent
contributions, the Court shall, if judgment is rendered in favor of the plan, award the plan: (a) the
unpaid contributions, (b) interest on the unpaid contributions, (c) an amount equal to the greater
of (i) interest on the unpaid contributions or (ii) liquidated damages provided for under the plan
in amount not in excess of 20 percent (or such higher percentage as may be permitted under
federal or state law) of the amount determined by the Court under subparagraph (a), (d)
reasonable attorneys’ fees and costs of the action, and (e) such other legal or equitable relief as
the court deems appropriate.

11. The failure and refusal of Defendant to pay the contributions and other amounts due
and owing to the Fund in accordance with the terms of the Agreement and the Plan violates
ERISA.

WHEREFORE, plaintiff requests that this Court:
Case 1:20-cv-00036-CMH-TCB Document1 Filed 01/13/20 Page 5 of 5 PagelD# 5

(a) Order the Defendant to comply with the terms of the collective bargaining agreement
and the terms of the Plan;

(b) Order the Defendant to provide all necessary books and records to the Fund so that a
full and complete audit may be performed;

(c) Order the entry of judgment in favor of the Fund and against the Defendant in an
amount not less than $22,674.00, plus the full amount of any additional contributions, liquidated
damages, and interest;

(d) Order the Defendant to pay to the Fund the costs incurred by the Fund in prosecuting
this suit, including reasonable attorneys’ fees and litigation costs; and

(e) Grant to the Fund such other and further relief as this Court shall deem just and
proper.

Respectfully submitted,

/s/ Robert E. Paul

Robert E. Paul (9197)

Law Offices of Robert E. Paul, PLLC
1025 Connecticut Ave. NW

Suite 1000

Washington, DC 20036
202-857-5000

202-327-5499 fax

Attomeys for

Board of Trustees of the Health and Welfare Trust

Fund For the International Union Of Operating
Engineers, Local 99 and 99A
